            Case 1:18-cv-11115-JGK Document 24 Filed 12/03/19 Page 1 of 1



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 IN RE JPMORGAN PRECIOUS METALS
 SPOOFING LITIGATION.                                18cv10356   (JGK)
                                                     18cvl0628   (JGK)
                                                     18cv10634   (JGK)
                                                     18cv10755   (JGK)
                                                     18cvl1115   (JGK)
                                                     18cvl1629   (JGK)
                                                     18cvl1458   (JGK)

                                                     ORDER
 JOHN G. KOELTL, District Judge:

         On November 19, 2019, this Court stayed the lead case in

 this litigation until June 30, 2020. No. 18-cv-10356, Dkt. No.

 55. The stay in the lead case applies equally to the related and

 consolidated cases: No. 18-cv-10628, No. 18-cv-10634, No. 18-cv-

 10755, No. 18-cv-11115, No. 18-cv-11629, and No. 18-cv-11458.

 Consistent with this Court's Memorandum Opinion and Order of

 November 19, 2019 in the lead case, all the cases are stayed

 until June 30, 2020. The parties should report to the Court by

 June 23, 2020 as to whether the stay should be continued. The

 Clerk is directed to close all open motions in the cases.

 SO ORDERED.

 Dated:         New York, New York
                December 3, 2019


                                            United States District Judge



USDC SONY
DOCUMENT
ELECTRONICALLY FILED
DOC# _ _ _ _..,..__~...-----r7r
                .}d_:. 3. /
D1\-,E FILED: ___           ~
